This CONSULTING AGREEMENT dated effective the 15th day of May, 2004, is between,
GOLDEN PATRIOT, CORP. of Suite 1205, 789 West Pender  Street Vancouver, B.C.,
V6C 1H2  (the "Company"), and Sean Meegan, of  11311 Roberts Road, Winfield,
B.C., V4V 1L5 (the “Consultant”).




In consideration of the premises and the mutual covenants and agreements
hereinafter set forth, IT IS AGREED as follows:




1.

The Consultant has represented to the Company that it has the technical,
business or management expertise to provide promotional and investor relations
services to the Company (the “Services”).




2.

The Company hereby retains the Consultant to provide the Services to the Company
on a month to month term unless extended or terminated earlier as hereinafter
provided (the “Term”).  




3.

During the Term, the Consultant shall diligently and faithfully devote the time,
effort and ability to the Company’s affairs and business necessary to perform
the Services under this Agreement.




4.

In consideration for the provision of the Services, the Company shall pay the
Consultant a fee in the amount of CAD$3,500 per month (including GST), $1,750
will be paid on the 1st and 15th of each month for Services to be rendered
during the Term.




5.

The Company is aware that the Consultant also provides services to other
companies and that these other companies will require a certain portion of the
Consultant’s time.




6.

This contract may be terminated at any time by either party on seven (7) days
written notice to the other party.




7.

The Consultant shall not, either prior to, during or after the Term, disclose to
any person, nor make use of, any information whatsoever relating to the Company,
its business, policies, leads, shareholder information, methods or information
which he/she shall have acquired in any manner.




8.

The services to be performed by the Consultant pursuant hereto are personal in
character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Consultant without the prior written consent of
the Company.




9.

The Consultant shall and herby does indemnify the Company and holds the Company
harmless from and against any and all claims for or regarding any and all
misrepresentations, omissions or other  inaccuracies  specified in any
information provided by the Consultant regarding the Company.

--------------------------------------------------------------------------------




10.

If any provision, word or clause of this Agreement shall be held to be illegal,
invalid or unenforceable for any reason, such illegality, invalidity or
unenforceability shall not affect the remaining provisions which shall be fully
severable, and this Agreement shall be construed and enforced without regard to
such illegal, invalid or unenforceable provision.  




11.

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and the parties hereto hereby irrevocably
attorn to the exclusive jurisdiction of the Courts of such Province.




12.

The Company and the Consultant each represent to the other that they have read
this Agreement, that they have sought and obtained independent legal advice with
respect to the contents hereof and that they fully understand the terms and
legal effect of this Agreement.










GOLDEN PATRIOT, CORP.

CONSULTANT









/s/ David Derby

/s/ Sean Meegan

Per:                                        

Per:                                           






Authorized Signatory

Sean Meegan